[DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT            FILED
                         ________________________ U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                              JULY 3, 2008
                                No. 07-14286
                                                            THOMAS K. KAHN
                            Non-Argument Calendar
                                                                CLERK
                          ________________________

                     D. C. Docket No. 07-00076-CR-3-MCR

UNITED STATES OF AMERICA,


                                                        Plaintiff-Appellee,

                                     versus

HUGO BALTAZAR FERNANDEZ,
a.k.a. Hugo Alberto Baltazar
a.k.a. Hugh Baltazar Fernandez,
a.k.a. Hugo Alberto Baltazar-Fernandez,
a.k.a. Ivan Baltizar,
a.k.a. Julio Perez,

                                                        Defendant-Appellant.

                          ________________________

                  Appeal from the United States District Court
                      for the Northern District of Florida
                        _________________________

                                 (July 3, 2008)

Before BIRCH, DUBINA and CARNES, Circuit Judges.
PER CURIAM:

      Michael Ufferman, appointed counsel for Hugo Baltazar Fernandez, has

filed a motion to withdraw on appeal supported by a brief prepared pursuant to

Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Fernandez’s convictions and sentences are AFFIRMED.




                                          2